Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 1 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 2 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 3 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 4 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 5 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 6 of 10




                    EXHIBIT "A"
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 7 of 10
Case 18-50307-KKS    Doc 47   Filed 03/13/19   Page 8 of 10




                    EXHIBIT "A"
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 9 of 10
Case 18-50307-KKS   Doc 47   Filed 03/13/19   Page 10 of 10
